Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a final Office Action in response to a non-final Office Action reply filed 1/21/21 in which claim 19 was amended.

Claim Rejections
Regarding the subject matter, Examiner points out that claims 19-20 are directed towards an apparatus and are examined as such.  The material worked upon, i.e. the workpiece, or transitory materials employed, or the process of using the apparatus are viewed as reciting intended use and patentable weight is only given to that which structurally limits the apparatus.  Please see MPEP 2114 R1 to 2115 R2 for further details.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poupard (US 2010/0294517, already of record) in view of Meduric et al (US 2005/0230077) and further in view of Heisler (US 3917789).
Poupard teaches an assembly for producing an ungulate foot protection device, the assembly comprising: a container which would be a casing having a sidewall and a bottom wall that cooperate to define a cavity; a mold pattern that is configured to be removably disposed within the cavity of the casing, wherein the mold pattern includes a surface that is configured to correspond in shape to a portion of an ungulate foot (Fig. 4B – element 160, [0018] & [0021]).  Such assembly is also capable of having a molding material configured to be disposed in the cavity between the casing and the mold pattern, wherein the molding material includes silicone ([0021]).
Poupard does not teach the bottom wall includes a first recess and a second recess; wherein the mold pattern includes a first protrusion at least partially extending into the first recess and a second protrusion at least partially extending into the second recess.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meduric et al with those of Poupard by having recesses on the bottom wall to mate with protrusions on the mold pattern in order to assist in retaining the insert part in position on the mold base as suggested by Meduric et al ([0023]).
The previous combination does not teach the sidewall includes one or more openings extending through the sidewall; and one or more pins configured to be disposed through the one or more openings in the sidewall such that the one or more pins define one or more corresponding openings in a mold.
However, in a related field of endeavor pertaining to plastic and non-metallic article shaping or treating with the step of making a mold or mold shaping per se, Heisler teaches the sidewall includes one or more openings extending through the sidewall; and one or more pins (element 24) configured to be disposed through the one or more openings in the sidewall such that the one or more pins define one or more corresponding openings in a mold (Figs 1-2 & 8-12, col 4 lns 21-49). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heisler with those of the previous combination by having one or more pins configured to be disposed through 

Response to Arguments
Applicant's arguments filed 1/21/21 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743